Citation Nr: 0841150	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-36 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for multiple sclerosis.

2.	Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for Hepatitis B.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1965 to 
February 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for multiple 
sclerosis and Hepatitis B.  However, the Board observes that 
the veteran was previously denied service connection for 
Hepatitis B in a January 1991 rating decision and multiple 
sclerosis in an April 1994 rating decision.  These decisions 
indicate that the veteran's claims for service connection 
were denied due to the lack of an etiological relationship 
between either the veteran's current Hepatitis B and service 
or multiple sclerosis and claimed inservice herbicides 
exposure.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See also 38 C.F.R. § 3.156 (2008).

The Board observes that, following the veteran's claim to 
reopen, he was not provided sufficient VCAA notice.  
Specifically, the December 2003 VCAA notice did not inform 
the veteran of the basis for the prior RO denials nor did it 
inform the veteran of the elements of new and material 
evidence.  That being said, the Board concludes that a remand 
is necessary to provide appropriate VCAA notice regarding the 
veteran's request to reopen his claims.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

Since this claim is being remanded, the veteran should be 
afforded a VA examination to determine if Hepatitis B is 
related to service and whether multiple sclerosis was 
manifest within 7 years of separation from service or is 
otherwise related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding what constitutes new and 
material evidence with regard to his 
claims of service connection for multiple 
sclerosis and Hepatitis B.  Specifically, 
the veteran should be informed of the 
basis for the previous denial of 
benefits, as well as what evidence and 
information is necessary to reopen his 
claims of service connection.  See 
38 C.F.R. § 3.156; Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current Hepatitis B and 
multiple sclerosis disabilities.  Any 
indicated tests should be accomplished.  
The examiner should review the claims 
folder prior to examination.  The 
examiner should opine as to whether it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
Hepatitis B is related to service and 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that multiple sclerosis was manifest 
within 7 years of separation from service 
or is otherwise related to service.

3.  After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claims based 
on the entirety of the evidence.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, he and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).






_________________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

